Title: To Thomas Jefferson from William Tatham, 2 July 1808
From: Tatham, William
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     Norfolk, 2d. July 1808.
                  
                  Calculating that you will be at the seat of Government on the 4th. July, perhaps to continue there a few days, and believing that then Sir You will possess both the power and inclination to rescue me from ruinous embarrassments which are resulting from a long continuance out of business, a long & steady attachment to the interests & prosperity of the United States, and a total deprivation of my late comfortable English income & Agencies, I have sacrificed almost all I have power over to effect a return to this place; where, I hope to learn by an early post whether my few remaining days can be appropriated in any way usefully to that common cause at whose Altar the prime of my Life my hereditary rights & personal attainments have been surrendered.
                  From the various hints & unfinished outlines hitherto communicated, & which would have been long since completed if I had posessed a home & the means of subsistence, you will be able to judge in what line I might be employed to most advantage:—I flatter myself, the day has been when I should not have been deemed vain in turning my hand to any thing; and, at present, I am persuaded that I feel fully competent in any of the branches of our public economy: perhaps such as belong to the Civil Engineer, or the preparatory plans of our Military, political or Commercial topography would best accord with my natural talents & the public interests:—All which concerns Roads, Canals, Rivers, Piers, Harbours, Light Houses, Buoys, Beacons, Land-marks, Hydraulic & agricultural Means & Machinery, Commercial & Financial powers, have been my most material studies; yet there are many matters in the nature of invention which ought not to be disregarded. And, while I chearfully submit to your better knowledge of the power, views & designs of Government, I trust you will not take amiss my rememberance of a Maritime Infantry which I believe to be of the highest importance; The Topographical detail of all which concerns the substance of the Virginia & other important Capes whereby a Maritime Enemy can find access; the Coast-wise Canals & communications which may facilitate the power of Gun-boat defence; and the labour saving means & methods whereby I have often avowed it practicable to save much of the expence in constructing our fortifications and other works.
                  I am well aware of the personal displeasure of Mr. Smith in some of these cases, and, in the latter, General Dearborne had replied to my proposition, that “his department had nothing worthy my acceptance.”—I remember, Sir, to have thus replied; and it was at a time when an income of two or three thousand Dollars in London, & an Agency communicated to Mr. Madison justified it.—That Agency was abandoned on Mr. Madison’s opinion, (he only being consulted) & my income is withdrawn: General Dearborne’s retort is therefore ill founded, & beneath the dignity of a Secretary at War; nor are these times in which the service of the Community should give way to personal bickerings. 
                  I have the honor to be with great Esteem & respect Dr. Sir yr. Obt H Servt
                  
                     Wm Tatham 
                     
                  
                  
                     P.S. General Dearborne has, in the War office, an unfinished plan, designed by me, for a circular fortification. I was told, while engaged on it, that I could not be permitted to superintend the execution of the work unless I became a pupil of the Military School under Colol. Williams: This is an indignity to which I hope no Soldier of 1776 will ever submit; & I trust the day is not far off when the authority which denies to the public the advantage of their experience & service, or to such class the right of earning their bread in so honorable a Military trust, will be enquired into.
                     I understand Circular fortifications are to be adopted, and that young Engineers have been sent to examine various situations: on the first point, it becomes me to state to you that my plan is not borrowed from that of the Marquis Montalembert shewn to me by Colol. Williams, but is greatly superior; nor can any man either enter into my ideas or execute them, save myself, & under my Patent rights, which Government will not infringe while consistent.
                     On the second point, certain Military positions along the Coast have been surveyed by me at my own expence, anticipating the necessity of laying the detail of our Military topography before the executive of the United States; & I offered to furnish drawings of such (You may recollect) when I was last at Washington, provided that Government would pay my expences: This was refused, and my personal purse is no longer competent to sustain the weight I have struggled with in zealous endeavours. So far as the plans proposed on the Coast have transpired, if they are truly repeated, I will risk a prediction that the projected Forts will be taken on the first regular attempt by a Maritime Enemy: You will pardon me for feeling the duty of foretelling this.
                  
                  
                     W. T.
                  
               